DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application. 

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites a “computer readable storage medium”. The broadest reasonable interpretation of a claim drawn to a computer program product typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of “computer readable storage medium”, as variations of the term “computer readable storage medium“are not necessarily considered to limit a media claim to non-transitory embodiments because many disclosures conflate storage media and signals, particularly when the specification is silent. See MPEP 2111.01. The instant specification does explicitly state that a “computer readable storage medium” is non-transitory.
The USPTO recognizes that applicants may have claims directed to “computer-readable storage medium”, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § I01 by adding the limitation "non-transitory" to the claim. Cf. Animals -Patentability, 1 077 0ff. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 
Dependent claim 20 provides no further clarification that would properly address the issue of non-statutory subject matter of independent claim 18 that has been pointed out by the Examiner. Therefore, dependent claim 20 is also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Publication CN106845340A to Hou et al. (hereinafter "Hou") in view of U.S. Patent Application Publication 2016/0379037A1 to Russo (hereinafter "Russo").
Regarding Claims 1 and 7, Hou teaches a fingerprint scanning method, operable by a mobile terminal comprising: a first fingerprint scanning module; a second fingerprint scanning module; a monitoring module configured to monitor an operation performed on a scanning area of the first fingerprint scanning module (Figs. 1-5; Para. 31, 44-45, of Hou; terminal device such as a mobile device, a computer, a tablet, and the like, which includes a display 501, a processor 502… the first fingerprint identification sub-array 101 corresponds to the first area of ​​the display 501; the second fingerprint identification sub-array 102 corresponds to the second area of ​​the display 501; the processor 502 is electrically connected to the display 501, the drive module 103, 502 initiates the first fingerprint identification sub-array 101 or the second fingerprint identification sub-array 102 by the drive module 103); a first transmission module configured to, when an operation instructing to enter a preset fingerprint application scenario is monitored, transmit a wake-up instruction to the second fingerprint scanning module, wherein the wake-(Para. 40-50, 64-65, 82-86 of Hou; it is determined that the first fingerprint identification sub-array and/or the second fingerprint identification sub-array are activated according to the trigger level… the first fingerprint identification sub-array and the second fingerprint identification sub-array may be activated according to the first timing, wherein the first timing sequence includes first activating the first fingerprint identification sub-array and then activating the second fingerprint identification sub- array
Para. 91 of Hou; a program that commands the associated hardware, which is stored in a storage medium and includes instructions for causing a device (which may be a microcontroller Chip, etc.) or a processor to perform all or part of the step); wherein the scanning area of the first fingerprint scanning module is greater than a scanning area of the second fingerprint scanning module (Figs. 1-5; Para. 40-50, 64, 82-86 of Hou; the first fingerprint identification sub-array 101 corresponds to the first area of the display 501; the second fingerprint identification sub-array 102 corresponds to the second area of the display 501). 
Hou does not explicitly disclose that a resolution of the second fingerprint scanning module is greater than a resolution of the first fingerprint scanning module. 
However, Russo teaches that a resolution of a second fingerprint scanning module is greater than a resolution of a first fingerprint scanning module (Fig. 6B; Para. 51 of Russo; sensing region 660 may be referred to as a high resolution region or patch or a higher resolution region or patch (in relation to region 670), whereas sensing regions 670 may be referred to as a low resolution region or a lower resolution region).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that a resolution of the second fingerprint scanning module is greater than a resolution of the first fingerprint scanning module using the teachings of Russo in order to modify the device taught by Hou. The motivation to combine these analogous arts would have been to provide a multi-resolution fingerprint sensor that includes a portion of the imaging area or region of the sensor that provides higher imaging resolution than the remaining imaging area of the sensor. The area of higher resolution would be useful for anti-spoofing purposes, but because only a portion of the sensor is higher-resolution, advantageously it will not impact hardware costs nearly as much as a sensor that was higher resolution over its entire imaging area (Para. 7 of Russo).

Claim 13, Hou teaches a mobile terminal, comprising: a first fingerprint scanning module, a second fingerprint scanning module, a memory, a processor, and a program stored on the memory and executable on the processor (Figs. 1-5; Para. 31, 44-45, of Hou; terminal device such as a mobile device, a computer, a tablet, and the like, which includes a display 501, a processor 502… the first fingerprint identification sub-array 101 corresponds to the first area of ​​the display 501; the second fingerprint identification sub-array 102 corresponds to the second area of ​​the display 501; the processor 502 is electrically connected to the display 501, the drive module 103, 502 initiates the first fingerprint identification sub-array 101 or the second fingerprint identification sub-array 102 by the drive module 103); wherein the program is executed by the processor to monitor an operation performed on a scanning area of the first fingerprint scanning module (Para. 91 of Hou; a program that commands the associated hardware, which is stored in a storage medium and includes instructions for causing a device (which may be a microcontroller Chip, etc.) or a processor to perform all or part of the steps); when an operation instructing to enter a preset fingerprint application scenario is monitored, transmit a wake-up instruction to the second fingerprint scanning module, wherein the wake-up instruction is configured to instruct the second fingerprint scanning module to enter an operation mode (Para. 40-50, 64-65, 82-86 of Hou; it is determined that the first fingerprint identification sub-array and/or the second fingerprint identification sub-array are activated according to the trigger level… the first fingerprint identification sub-array and the second fingerprint identification sub-array may be activated according to the first timing, wherein the first timing sequence includes first activating the first fingerprint identification sub-array and then activating the second fingerprint identification sub- array); wherein the scanning area of the first fingerprint scanning module is greater than a scanning area of the second fingerprint scanning module (Figs. 1-5; Para. 40-50, 64, 82-86 of Hou; the first fingerprint identification sub-array 101 corresponds to the first area of the display 501; the second fingerprint identification sub-array 102 corresponds to the second area of the display 501). 
Hou does not explicitly disclose that a resolution of the second fingerprint scanning module is greater than a resolution of the first fingerprint scanning module. 
However, Russo teaches that a resolution of a second fingerprint scanning module is greater than a resolution of a first fingerprint scanning module (Fig. 6B; Para. 51 of Russo; sensing region 660 may be referred to as a high resolution region or patch or a higher resolution region or patch (in relation to region 670), whereas sensing regions 670 may be referred to as a low resolution region or a lower resolution region).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that a resolution of the second fingerprint scanning module is greater than a resolution of the first fingerprint scanning module using the teachings of Russo in order to modify the device taught by Hou. The motivation to combine these analogous arts would have been to provide a multi-resolution fingerprint sensor that includes a portion of the imaging area or region of the sensor that provides higher imaging resolution than the remaining imaging area of the sensor. The area of higher resolution would be useful for anti-spoofing purposes, but because only a portion of the sensor is higher-resolution, advantageously it will not impact hardware costs nearly as much as a sensor that was higher resolution over its entire imaging area (Para. 7 of Russo).

Regarding Claims 2, 8, and 15, the combination of Hou and Russo teaches a second transmission module configured to, when the operation instructing to enter the preset fingerprint application scenario is monitored, transmit a sleep instruction to the first fingerprint scanning module; wherein the sleep instruction is configured to instruct the first fingerprint scanning module to enter a sleep mode (Para. 64, 85-86 of Hou; When the first fingerprint identification sub-array and/or the second fingerprint identification sub-array are turned off, they can be successively closed according to the timing preset in the program, for example, by successively closing in the order of opening, or in the order of acquiring the fingerprint image information It is also possible to turn off the corresponding fingerprint identification array; or, if the new fingerprint image information is not acquired, for a predetermined period of time, the operation may be performed according to the user's operation Trigger off, for example, when the fingerprint image information is acquired, a close button can be displayed, and the user can close the corresponding fingerprint identification sub-array by clicking the close button).

Regarding Claims 3, 9, 16, and 20, the combination of Hou and Russo teaches a first determining module configured to determine a fingerprint image collected by the second fingerprint scanning module; a first comparison module configured to compare the fingerprint image with a pre-stored first fingerprint image to obtain a comparison result; a second determining module configured to, according to the comparison result, determine whether the fingerprint image meets an authorization condition corresponding to the preset fingerprint application scenario; wherein the pre-stored first fingerprint image is collected based on the resolution of the second fingerprint scanning module (Fig. 6; Para. 50-55 of Hou; the first fingerprint identification sub-array acquires the user's fingerprint image information as the first fingerprint image information; the second fingerprint identification sub-array acquires the user's fingerprint image information as the second fingerprint image information; the accuracy of the first fingerprint image information is First precision; the second fingerprint image information has a second precision; the first precision is greater than the second precision
Para. 56 of Russo; high res patch region 730 of the acquired image 710 may be cropped and used for anti-spoofing. This cropped image 730 may be stored and used later, or it may be provided immediately to the ant-spoofing software module).

Regarding Claims 4, 10, and 17, the combination of Hou and Russo teaches a marking module configured to perform marking processing on a target area in a touch screen of the mobile terminal, wherein the target area is corresponding to the scanning area of the second fingerprint scanning module (Para. 82 of Hou; a button for starting the first fingerprint identification subarray and the second fingerprint identification subarray can be displayed, and the user can turn on the corresponding fingerprint identification subarray by clicking the start button).

Regarding Claims 5, 11, and 18, the combination of Hou and Russo teaches a third transmission module configured to, when an operation instructing to enter a fingerprint application scenario other than the preset fingerprint application scenario is monitored, transmit a sleep instruction to the second fingerprint scanning module (Para. 64, 85-86 of Hou; When the first fingerprint identification sub-array and/or the second fingerprint identification sub-array are turned off, they can be successively closed according to the timing preset in the program, for example, by successively closing in the order of opening, or in the order of acquiring the fingerprint image information It is also possible to turn off the corresponding fingerprint identification array; or, if the new fingerprint image information is not acquired, for a predetermined period of time).

Regarding Claims 6, 12, and 19, the combination of Hou and Russo teaches a detecting module configured to detect whether the first fingerprint scanning module is in a sleep mode; a fourth transmission module configured to, when detecting that the first fingerprint scanning module is in the sleep mode, transmit a wake-up instruction to the first fingerprint scanning module (Para. 50, 64, 82-86 of Hou; it is determined that the first fingerprint identification sub-array and / or the second fingerprint identification sub-array are activated according to the trigger level… the first fingerprint identification sub-array and the second fingerprint identification sub-array may be activated according to the first timing, wherein the first timing sequence includes first activating the first fingerprint identification sub-array and then activating the second fingerprint identification sub- array).

Regarding Claim 14, the combination of Hou and Russo teaches a program stored thereon; wherein the program is executed by a processor to implement steps of the method according to claim 1 (Para. 91 of Hou; a program that commands the associated hardware, which is stored in a storage medium and includes instructions for causing a device (which may be a microcontroller Chip, etc.) or a processor to perform all or part of the steps).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622